HOWARD, Presiding Judge,
dissenting.
I am unable to agree with the majority for two reasons. First, their reasoning is faulty. They must either “fish or cut bait.” Either A.R.S. § 33-729 is the exclusive remedy or it is not. There is no middle position. As the result of the majority position, we have a new statute. A.R.S. § 33-722 has been amended to read:
If separate actions are brought on the debt and to foreclose the mortgage given to secure it, the plaintiff shall elect which to prosecute and the other shall be dismissed, however should the plaintiff elect to waive the mortgage, he shall not be allowed to later attach the property formerly subject to the mortgage in order to evade the provisions of A.R. S. § 33-729(A). (Emphasis added).
Of course, the majority had to reach this conclusion because of the weakness of its position, which fails to resolve the conflict between A.R.S. § 33-722 and A.R.S. § 33-729(A), and the obvious result of its holding that A.R.S. § 33-729(A) is not exclusive.
I do not believe that the majority has presented an “end run.” A.R.S. § 33-729(A) was part of House Bill 330, 30th Leg., 1st Sess. (1971), which was one *446of four bills enacted to protect consumers against various abuses. In Boyd and Balentine, “Arizona Consumer Legislation,” 14 Ariz. L.Rev. 627, 654 (1972), the authors make this observation:
In addition to providing protection for consumers who have purchased goods and services, House Bill 330 also extends protection in real property transactions. Section 33-729 provides that when a mortgage given to secure the purchase price of a family dwelling is foreclosured and results in a deficiency claim enforceable by execution, the claim will be allowed only if the court determines that the foreclosure sale proceeds were insufficient because the value of the real property had been diminished as a result of waste voluntarily committed or permitted by the debtor. This section not only precludes artificial deficiencies resulting from forced sales, but also those caused by natural depreciation in market value.
The most direct benefit of this provision will be the elimination of hardships resulting to consumers who, when purchasing a home, fail to realize the extent to which they are subjecting assets besides the home to legal process. Since the statute reduces the risks associated with default, consumers may also be encouraged to purchase more homes. (Footnotes omitted).
I believe it is safe to presume that the benefits of this legislation mentioned in the article was the purpose of this legislation. In other words, the legislature intended, by its enactment, to prevent deficiencies resulting from forced sales or natural depreciation in market value and to eliminate the hardship resulting to consumers who do not realize that when they sign a note and mortgage, they are not only subjecting their house to foreclosure but may also be risking any other assets they may have. Since the majority would allow the mortgagee to waive his mortgage and proceed against the debtor’s other assets, A.R.S. § 33-729(A) cannot only be subverted, but is also rendered meaningless. I would hold that A.R.S. § 33-722 is a general statute governing mortgages, but that A.R.S. § 33-729(A) is a specific statute governing the type of mortgage described therein and that the remedy provided by the statute is exclusive. To hold otherwise would mean that the legislature passed a meaningless statute.